Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of the non-provisional application on 08/15/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-19 are pending the application. 

 	Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claim(s) 1-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Luna et al. U.S. Publication No. 20120210253 published Aug. 16, 2012 or, in the alternative, under 35 U.S.C. 103 as obvious over Luna in view of Lachapelle et al. U.S Patent No.8726171 issued May 13, 2014.


In regard to Independent claim 1, Luna teaches a  method for displaying active friend information, comprising: 
receiving an activity information checking instruction, wherein the activity information checking instruction is generated when a user triggers an entry control on a message page (See Fig. 9, current focus 904, 908, 910 and 912). Luna teaches the user selects the focus on an avatar list of friends and in response the device presents in the user interface activity information when the user triggers the input. (E.g. as the user changes the focus window the information for each contact is displayed) (See fig. 6-12A, See Para 54-59, 77-81).  
and displaying an active friend list, wherein the active friend list displays activity information of an active friend of the user, and the active friend is a friend who is online in a recent preset time period.  ( See Luna carrousel of Friends, displayed with an avatar that upon selection displays the current contact app information and identifies and latest contact messages (See also Para 54-62, 89-98). 
 The limitation of “ a user triggers an entry control on a message page” is interpreted in Luna as either located in one of the apps (fig.8 and 12b) as simply the user selecting in one of the applications (See Para 89, 101 -148 and the dashboard is displayed in any one of them thus the limitation is interpreted as simply a trigger by the user to cause entry in one of the messaging, email, twitter or Facebook applications. If the interpretation of the claim is that the skilled artisan would understand the limitation instead to require a specific entry control such as a input field, then in the alternative the skilled artisan prior to the effective date of the invention in view of Lachapelle would understand that messaging applications can have input fields to trigger lookup of contact and online status information (See Fig. 5). 
Lachapelle teaches a similar unified view of communications as Luna and presents an interface from the same problem-solving area of interfaces that present more than one communication type for the ease of the user (See col. 2, lines 15-67). Lachapelle teaches as shown in fig 4 -6E a input field 512 that triggers upon entry by the user a lookup of contacts (col. 4, lines 25-50) and in response the system displays contact information as well as online status 521-a-c (See col. 11, lines 1-67 and col. 12, lines 1-67 and col. 13, lines 1-67 col. 14, lines 15-67). Moreover, Lachapelle teaches a user can initiate a phone call from the contact target area, a message conversation and where the user can scroll through contact information to make a selection, much that of Luna (See Lachapelle Col. 15-16). The combination of Lachapelle with Luna would allow for a user to simply scan through their contacts in the contact database to make a selection.  
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Luna and Lachapelle in front of them to provide an alternative input field in a messaging area. The motivation to combine Luna with Lachapelle comes from Lachapelle which suggests that input to text fields can be a part of a messaging application, operating system or other executable having an interface on the client device (col. 10, lines 20-30) where the text field input can cause a contacts database to be searched and matched contacts can be displayed in various ways with their associated status indicator conveying availability and capability information to a user(Col. 14 and col. 15, lines 25-67).
 
With respect to dependent claim 2,  Luna teaches the method wherein after the active friend list is displayed, the method further comprises: receiving a call instruction, wherein the call instruction is generated when the user triggers a target call control in the active friend list, the target call control is located in a first target display region corresponding to a first active friend, and the target call control is a video call control or a voice call control; and initiating a call with the first active friend and switching a current display page from the message page to a target call page (See Fig. 9A and 12b, item 1240, where the user can select a phone icon on the bottom and the interface is replaced with the phone screen). 
With respect to dependent claim 3,  Luna teaches the method wherein after the active friend list is displayed, the method further comprises: receiving a homepage access instruction, wherein the homepage access instruction is generated when the user clicks on a target display object in the active friend list, the target display object is located in a second target display region corresponding to a second active friend, and the target display object is a friend avatar or a homepage control; and switching a current display page from the message page to a personal homepage of the second active friend (See Para 30, 64 and Fig. 8, 12A, 12B, where the selection of the user via twitter or Facebook from the contact information will bring the user to the selected users Facebook page or twitter home page). 
With respect to dependent claim 4,  Luna teaches the method wherein after the active friend list is displayed, the method further comprises: receiving a chat instruction, wherein the chat instruction is generated in a case where a click operation acting on a target sub-region in the active friend list is detected, the target sub-region is located in a third target display region corresponding to a third active friend, and the target sub-region is a chat control region or a non-control region other than a friend avatar region in the third target display region; and switching a current display page from the message page to a target chat page (See fig. 10, item 1004, chat feature in the target region of the contact information. 
With respect to dependent claim 5,  Luna teaches the method further comprising: in a case where chat information is received from the third active friend, switching a chat control in the third target display region from a first display state to a second display state to prompt the user to check the chat information (See Fig. 8, change of the display upon receipt of a notification to the messenger application to view receive chat information from others) (See also Para 29, 35, 87). 
With respect to dependent claim 6,  Luna teaches the method wherein after the active friend list is displayed, the method further comprises: receiving a greeting instruction, wherein the greeting instruction is generated when the user triggers a target greeting control in the active friend list and the target greeting control is located in a fourth target display region corresponding to a fourth active friend; and sending preset greeting information to the fourth active friend (See 802 in figure 8, when the current user selects on a contacts Twitter feed, the greeting of the current user icon will be placed on their feed with the message the user types.) (See integrated view of functions across channels (Para 35-36, 45).  
With respect to dependent claim 7,  Luna teaches the method wherein displaying the active friend list comprises: in a case where a number of active friends is lower than a preset number threshold, displaying a friend discovery control in a set region of the active friend list; and the method further comprises: in a case where a friend discovery instruction is received, switching the current display page from the message page to a friend discovery page and displaying user information of a non-friend user to the user through the friend discovery page, wherein the friend discovery instruction is generated when the user triggers the friend discovery control. (See contact database, Para 50, 54, where the user can control which contacts are in the list (Para 55) or the system can control which contacts are in the list based on statistical measures (Para 57). As stated in Luna the user can expressly dictate which users are in the display (See Para 71). Thus, if the system only displays either one of the user friends initially, the user can scroll to find their preferred friend and then arrange as desired or where the user has simply less than the amount of contacts in the scrollable display and allows the user to add to the list or combine contacts (Para 61). 
With respect to dependent claims 8- 9,  Luna teaches the method further comprising: in a case where a friend online prompt instruction is received from a server, generating and displaying online prompt information to prompt the user that a target friend is online, wherein the friend online prompt instruction is generated in a case where the server detects that the target friend of the user is online, and intimacy between the target friend and the user is greater than a preset intimacy threshold ( Luna teaches where in the communications interface the user is online as the status indicators change (See fig. 9). However, the claim does not require the “online” to be when the user goes online or offline. Thus, in the alternative, the online feature of Lachapelle shows when the user is online or offline with a simple glance (See also Lachapelle col. 14). Further Luna teaches the interface is integrated into any one of the twitter, email, Facebook or email communications system that teach wherein after the online prompt information is generated and displayed, the method further comprises: receiving a list displaying instruction, wherein the list displaying instruction is generated in a case where a click operation acting on an information display region of the online prompt information is detected; and switching a current display page to the message page and displaying the active friend list on the message page (See selection from the list of communication types or selection from a list of users causing the view to change (fig. 9). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Luna and Lachapelle in front of them to provide an alternative input field in a messaging area with an online indicator. The motivation to combine Luna with Lachapelle comes from Lachapelle which suggests that input to text fields can be a part of a messaging application, operating system or other executable having an interface on the client device (col. 10, lines 20-30) where the text field input can cause a contacts database to be searched and matched contacts can be displayed in various ways with their associated status indicator conveying availability and capability information to a user(Col. 14 and col. 15, lines 25-67).
With respect to Independent claims 10 and 19,  Luna teaches an electronic device, comprising: 
at least one processor; and a memory configured to store at least one program; wherein the at least one program, when executed by the at least one processor, cause the at least one processor (See Fig. 1A, devices and Fig. 15, processor, memory; See also Para 28-50, 150-155) to perform: 
receiving an activity information checking instruction, wherein the activity information checking instruction is generated when a user triggers an entry control on a message page (See Fig. 9, current focus 904, 908, 910 and 912). Luna teaches the user selects the focus on an avatar list of friends and in response the device presents in the user interface activity information when the user triggers the input. (E.g. as the user changes the focus window the information for each contact is displayed) (See fig. 6-12A, See Para 54-59, 77-81).  
and displaying an active friend list, wherein the active friend list displays activity information of an active friend of the user, and the active friend is a friend who is online in a recent preset time period.
With respect to claims 11-18, claims 11-18 reflect the device, as described in Luna and above in the claim where claims 11-18 reflect a substantially similar subject matter as those in claims 1-9, thus are rejected along the same rationale. 






A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    PNG
    media_image1.png
    853
    617
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    202
    626
    media_image2.png
    Greyscale
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179